Citation Nr: 0938205	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bronchial disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1951 to December 1953 and thereafter on inactive 
duty in the United States Marine Corps Reserves until 
December 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This matter was remanded in August 2007.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran had a hearing before the RO in March 2006 and the 
transcript is of record.  

The December 2004 rating decision also denied service 
connection for bilateral sensorineural hearing loss and 
tinnitus, but these benefits were subsequently granted by 
rating decision in August 2009.  The issues of service 
connection for bilateral sensorineural hearing loss and 
tinnitus are therefore no longer in appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A bronchial disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is a bronchial disability otherwise causally related to 
such service.




CONCLUSION OF LAW

A bronchial disability was not incurred in active military 
service nor may a bronchial disability be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2004.  Additionally, in March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that, in the present case, complete notice was 
also not issued prior to the December 2004 adverse 
determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing 
error in providing notice to the Veteran and subsequently 
readjudicating his claims on several occasions, most recently 
in August 2009.  Id; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  
In any event, since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains a 
report of VA examination performed in May 2009.  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran seeks service connection for a bronchial 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, such 
as bronchiectasis, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2009). As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).

Service treatment records dated in October 1953 reflect that 
the Veteran was assessed with acute upper respiratory 
infection with bronchitis.  A Report of Medical Examination 
dated in November 1953 for separation purposes reflects that 
the Veteran's lungs and chest were clinically evaluated as 
normal.  

Private treatment records from Dr. M.J.M. dated in June 1993 
and October 1995 reflect that the Veteran was assessed with 
sinobronchitis.  In February 2001, the Veteran was assessed 
with bronchitis.  

The Veteran underwent a VA examination in May 2009.  
Following physical examination, the examiner diagnosed asthma 
and tobacco abuse in remission.  The examiner opined that the 
Veteran's asthma has no relationship whatsoever to the 
Veteran's period of service and is not secondary to one 
episode of bronchitis on active duty in 1953.  The examiner 
noted that asthma was diagnosed over 45 years after 
discharge.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bronchial disability is etiologically related to service or 
any incident therein.  The Board notes that the Veteran was 
assessed with acute upper respiratory infection with 
bronchitis in October 1953.  However, the Veteran's lungs and 
chest were clinically evaluated as normal upon separation 
from service.  The clinically normal findings are significant 
in that it demonstrates that trained military medical 
personnel were of the opinion that no bronchial disability 
was present at that time.  These findings are even more 
significant since the examiner knew of the October 1953 
bronchitis; nevertheless, a bronchial disability was not 
detected.  The Board views the examination report as 
competent evidence that there was no bronchial disability at 
that time.  

The Board also notes that the lack of any evidence of 
continuing bronchial disability for several years after 
service is itself evidence which tends to show that no 
bronchial disability was incurred as a result of service.  
With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for several years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

Finally, the Board believes it significant that the May 2009 
medical examiner opined that a bronchial disability was not 
etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  
The Board believes it is entitled to considerable weight and 
is competent evidence regarding causation of the disability 
at issue.  Moreover, it is consistent with, and fully 
supported by, the examiner's report of clinically normal 
lungs and chest at separation.  

As for the Veteran's statements attributing his bronchial 
disability to his period of service, although he is competent 
to describe symptoms of a bronchial disability, the claimed 
disability is not a condition under case law where lay 
observation has been found to be competent; therefore, the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, the determinative issue involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current bronchial disability, 
first documented many years after service, is related to his 
period of service or manifest in the first post-service year.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for a 
bronchial disability, as articulated above, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for a bronchial disability 
is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


